                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00315-RJC-DCK
 USA                                          )
                                              )
    v.                                        )                ORDER
                                              )
 RASHAD SHAREEF BECKETT                       )
                                              )

         THIS MATTER is before the Court upon motion of the defendant for early

termination of supervised release. (Doc. No. 2).

         Because this case was transferred for supervision from the Eastern District of

North Carolina, (Doc. No. 1), no attorney for the government has entered an

appearance in this District.

         IT IS, THEREFORE, ORDERED that the government shall file a response

to the Motion for Early Termination of Supervised Release within thirty (30) days of

the entry of this Order.

         The Clerk is directed to certify copies of this order to counsel for the

defendant, to the United States Attorney, and the United States Probation Office.

 Signed: October 30, 2019
